UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-1369



BARBARA MICHELLE BUSH,

                                                 Plaintiff - Appellant,

          versus


NATIONSBANK OF DELAWARE, NA; BARRY E. GORDON,

                                                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Catherine C. Blake, District Judge. (CA-
00-618-CCB)


Submitted:   August 22, 2000                 Decided:   October 19, 2000


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barbara Michelle Bush, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Barbara M. Bush appeals the district court’s order dismissing

her civil complaint against NationsBank. We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court and

deny all pending motions.   See Bush v. NationsBank of Delaware,

N.A., No. CA-00-618-CCB (D. Md. Mar. 10, 2000).*   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




     *
       Although the order from which Bush appeals was filed on
March 3, 2000, it was entered on the district court’s docket sheet
on March 10, 2000. March 10, 2000 is therefore the effective date
of the district court’s decision.     See Fed. R. Civ. P. 58 and
79(a); see also Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                  2